PER CURIAM.
In this appeal a shipowner is seeking indemnity from a stevedoring company to recover for damages paid to an injured employee of the stevedoring company. The injured longshoreman is no longer *601in the case and the present contest is solely between the shipowner and the company employed to load the ship.
We find no essential difference between this case and our own decision in Hagans v. Farrell Lines, Inc., 3 Cir., 1956, 237 F.2d 477, although a distinction has been urged. Consequently, the judgment of the district court will be affirmed.